On behalf of the petitioner Dr. Withers was called to testify and the petitioner himself testified. On behalf of the respondent Dr. Rnssel and Dr. Meloney testified.
After thoroughly reviewing the testimony in this case I find that the petitioner suffered an injury arising out of and in the course of his employment with the respondent Eebruary 3d, 1926; that he was unable to work for a period of eight (8) weeks, and that the petitioner is suffering from a permanent disability of ten per cent, of partial total permanent disability.
# * * * * * %
Haley J. Goas,

Deputy Commissioner.